J-A08038-16
                            2016 PA Super 101

CENTURY SURETY COMPANY,                  :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
     v.                                  :
                                         :
ESSINGTON AUTO CENTER, LLC,              :
ROBERT NGUYEN, CUONG UNG, TRONG          :
TRUONG, DAVIS NGUYEN, MICHAEL            :
CONCILIO AND STEVE PASQUALINO,           :
                                         :
APPEAL OF: ESSINGTON AUTO CENTER,        :
LLC AND ROBERT NGUYEN                    :   No. 1841 EDA 2015

                Appeal from the Order Entered May 18, 2015
             in the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): November Term, 2014 No. 002283

CENTURY SURETY COMPANY,                  :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
     v.                                  :
                                         :
ESSINGTON AUTO CENTER, LLC,              :
ROBERT NGUYEN, CUONG UNG, TRONG          :
TRUONG, DAVIS NGUYEN, MICHAEL            :
CONCILIO AND STEVE PASQUALINO,           :
                                         :
APPEAL OF: DAVIS NGUYEN AND              :
TRONG TRUONG                             :   No. 1887 EDA 2015

                Appeal from the Order Entered May 18, 2015
             in the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): November Term, 2014 No. 002283


CENTURY SURETY COMPANY,                  :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
     v.                                  :
                                         :
ESSINGTON AUTO CENTER, LLC,              :
ROBERT NGUYEN, CUONG UNG, TRONG          :
TRUONG, DAVIS NGUYEN, MICHAEL            :
CONCILIO AND STEVE PASQUALINO,           :
                                         :
APPEAL OF: DAVIS NGUYEN                  :   No. 1891 EDA 2015
J-A08038-16



                Appeal from the Order Entered June 2, 2015
             in the Court of Common Pleas of Philadelphia County
          Civil Division at No(s): November Term, 2014 No. 002283

BEFORE:     BOWES, OLSON, and STRASSBURGER,* JJ.

OPINION BY: STRASSBURGER, J.                            FILED MAY 18, 2016

     Essington Auto Center, LLC (Essington) and Robert Nguyen (Robert)

appeal from the order entered on May 18, 2015, which granted judgment on

the pleadings against them and in favor of Century Surety, LLC.         Davis

Nguyen (Davis) and Trong Truong (Truong) also appeal from the order

entered on May 18, 2015, which granted judgment on the pleadings against

them and in favor of Century Surety. Additionally, Davis appeals from the

order entered on June 2, 2015, which denied his motion for reconsideration

in the nature of a motion to strike or open a default judgment.1 After careful

review, we reverse both the May 18, 2015 order granting Century Surety’s



1
  We are cognizant that an appeal does not lie from the denial of a motion
for reconsideration. See Erie Ins. Exch. v. Larrimore, 987 A.2d 732, 743
(Pa. Super. 2009) (“Denial of reconsideration is not subject to appellate
review.”).     However, in this instance, it is clear that the motion for
reconsideration was, in actuality, a petition to open or strike the default
judgment; the denial of which creates an appealable order. See Keller v.
Mey, 67 A.3d 1, 3 (Pa. Super. 2013) (“Although orders of court denying
motions to strike or petitions to open default judgments are interlocutory,
Pennsylvania Rule of Appellate Procedure 311 provides that ‘[a]n appeal
may be taken as of right … from [ ] [a]n order refusing to open, vacate or
strike off a judgment.’”).

*Retired Senior Judge assigned to the Superior Court.




                                    -2-
J-A08038-16


motion for judgment on the pleadings as to all defendants, as well as the

order denying Davis’ motion to open the default judgment, and remand for

proceedings consistent with this opinion.

      We     provide   the   following   background.   Essington,   located   in

Philadelphia, Pennsylvania, describes its business as an “auto body shop and

painting with used auto sales.” Complaint, 11/20/2014, at Exhibit A. Robert

and Cuong Ung (Ung) are two of the officers of the company.

      On August 30, 2012, Michael Concilio and Steve Pasqualino were

passengers in a vehicle being driven by Davis and owned by Truong.2 While

Davis was exiting the Essington lot and pulling into traffic, he collided with a

tow truck.    Concilio and Pasqualino sustained injuries as a result of this

accident and filed personal injury actions in the Court of Common Pleas of

Philadelphia County against numerous individuals and entities, including


2
  Whether Davis and Truong were employees of Essington at the time of the
accident appears to be a central disputed issue, in this case. In his workers’
compensation case, Davis testified that he was an employee of Essington at
the time of the accident and produced pay stubs and work orders to support
this contention. Conversely, at a deposition in the underlying action, Davis
testified that he had never been employed at Essington.

      With respect to Truong, Robert informed Century Surety that Truong
was an employee of Essington at the time of the accident and owned the
automobile involved in the accident. However, in his brief on appeal, Truong
asserts that he “was never, at any point, an employee of Essington Auto.”
Davis/Truong’s Brief at 6.

      Moreover, the complaints in the underlying cases do not make clear
exactly what Concilio and Pasqualino were doing at Essington at the time
they became passengers in this vehicle.


                                         -3-
J-A08038-16


Davis, Essington, Ung, Robert, and Truong.          All parties requested that

Century Surety provide insurance coverage for this accident pursuant to a

Garage Liability Policy issued by Century Surety.

      The policy provides liability coverage in the following amounts for the

following categories: 1) Each Accident Garage Operations Auto Only -

$1,000,000; (2) Each Accident Garage Operations Other Than Auto Only -

$1,000,000; and (3) Aggregate Garage Operations Other Than Auto Only -

$2,000,000. Complaint, 11/20/2014, at Exhibit A. These coverage amounts

apply only to accidents involving “garage operations,” a term which is

defined in the policy as

      the ownership, maintenance or use of locations for garage
      business and that portion of the roads or other accesses that
      adjoin these locations.       “Garage operations” includes the
      ownership, maintenance or use of the “autos” indicated in
      Section I of the coverage form as covered “autos”. “Garage
      operations” also include all operations necessary or incidental to
      a garage business.

Id.

      On   November    20,   2014,   Century   Surety   filed   a   complaint   in

declaratory judgment against Essington, Robert, Davis, Truong, and Ung

seeking a determination of its rights and responsibilities under this policy. 3


3
  Concilio and Pasqualino are also defendants in this action pursuant to Vale
Chemical Company v. Hartford Accident and Indem. Co., 516 A.2d 684
(Pa. 1986). “In Vale, our Supreme Court held that the jurisdictional
requirements of the Declaratory Judgments Act with respect to joinder of
indispensable parties were not satisfied where the tort plaintiff was not
joined in the declaratory judgment action between an insurance company
and the defendant in the underlying tort action.” Titeflex Corp. v. Nat’l
                                     -4-
J-A08038-16


Century Surety invoked the reduced liability limits endorsement, which limits

coverage for an insured driver who is under the age of 21 to the basic

financial responsibility required by the state in which the accident occurs. 4

Complaint, 11/20/2014, at Exhibit A.          Thus, Century Surety sought

declaration that its coverage be limited to these amounts.

      Century Surety was able to serve all parties except Davis with this

complaint.    On December 17, 2014, Attorney Andrew Riemenschneider

entered his appearance on behalf of Essington and Truong. On March 11,

2015, Attorney Riemenschneider entered his appearance on behalf of

Robert.

      Century Surety filed a motion to permit alternate service upon Davis

by posting on premises pursuant Pa.R.C.P. 430.       The motion averred that

service was attempted on Davis at a Chester Springs, Pennsylvania address

three times in December 2014.5 The motion further averred that a search

for addresses for Davis revealed that Chester Springs address as his only

address and no change of address was filed with the U.S. Postal Service.




Union Fire Ins. Co. of Pittsburgh, PA, 88 A.3d 970, 977 (Pa. Super.
2014) (internal quotation marks omitted).
4
  Davis was 20 years old at the time of the accident, which occurred in
Pennsylvania, and therefore Century Surety suggested coverage was limited
to $15,000 per person or $30,000 per accident.
5
  At his deposition in the underlying action, Davis testified that he resided at
this Chester Springs, Pennsylvania address.


                                     -5-
J-A08038-16


Thus, Century Surety requested service by posting on the Chester Springs

property. The trial court granted the motion on January 16, 2015.

      On March 19, 2015, default judgment was entered with respect to

Ung.6 On March 19, 2015, default judgment was also entered with respect

to Davis.

      On March 23, 2015, Robert, Truong, and Essington filed an answer to

the complaint for declaratory judgment. That answer included new matter,

which stated, in relevant part, that “the endorsement is inapplicable as the

accident in question did not [involve] ‘garage operations’ as defined in the

policy of insurance.” Answer, 3/23/2015, at ¶ 52. They further stated that

“[i]nasmuch as this accident did not involve ‘garage operations’, as defined

by [the] policy of insurance, it is inapplicable and unenforceable and [they]

should be afforded liability coverage in the amount of $1,000,000.00 which

is what [they] bargained for and paid premiums consistent with this level of

liability coverage.” Id.

      Century Surety filed a response to the new matter asserting that the

trial court should declare that Century Surety has no obligation to defend or

indemnify to Robert, Truong, or Essington for this accident because they

admitted that “the accident did not result from ‘garage operations.’” Reply to

New Matter, 4/1/2015, at 2.       Century Surety then filed a motion for



6
  Ung never filed an answer to the complaint, and the default judgment
entered as to Ung has not been challenged.
                                    -6-
J-A08038-16


judgment on the pleadings on the basis of this admission. In that motion,

Century Surety acknowledged the following:

     The information provided to Century Surety prior to the filing of
     the Complaint indicated that the claim may have arisen from
     Essington’s “garage operations.” As such, in the declaratory
     judgment complaint, Century Surety did not seek a declaration
     that the policy did not provide any coverage at all for the
     underlying claims. However, when Essington [] admitted in their
     New Matter that the accident at issue did not arise from
     [Essington’s] “garage operations”, Century Surety filed a
     response accepting that admission and seeking a declaration of
     no coverage.

Motion for Judgment on the Pleadings, 4/16/2015, at n.2.

     On May 18, 2015, the trial court granted Century Surety’s motion for

judgment on the pleadings as to all defendants, including Davis who was not

involved in that motion. On May 21, 2015, Attorney John Livingood entered

his appearance on behalf of Davis and Truong.7

     Davis filed a motion for reconsideration of the May 18, 2015 order.

Davis asserted that the trial court erred in permitting alternate service for

Davis because Davis was a participating defendant, represented by counsel,

in the underlying action and counsel was never contacted by counsel for

Century Surety about the declaratory judgment action. Davis also asserted

that he should not be bound by the admissions made by Essington and

Robert; and therefore, the trial court should reconsider the motion for


7
  Initially, Attorney Reimenschneider entered his appearance in this case on
Truong’s behalf. On appeal, Truong is represented by Attorney Livingood
only. However, the record does not show that Attorney Riemenschneider
ever withdrew his appearance for Truong.
                                    -7-
J-A08038-16


judgment on the pleadings as to him. Davis also requested, utilizing these

aforementioned reasons, that the trial court strike or open the default

judgment entered against him.

        On   June   2,   2015,   the   trial   court   denied   Davis’   motion   for

reconsideration in the nature of a motion to open or strike the default

judgment.      Robert and Essington timely appealed from the grant of the

motion for judgment on the pleadings entered against them and in favor of

Century Surety.     Davis and Truong also appealed timely from that order.

Davis also filed a notice of appeal from the denial of his petition to open

default judgment.8        The trial court did not order Pa.R.A.P. 1925(b)

statements, but did author opinions in this case.

        We first consider the appeal filed by Essington and Robert, who argue,

inter alia, that the trial court erred in granting the motion for judgment on

the pleadings on the basis of the purported judicial admission set forth in

their answer and new matter.       For example, Essington and Robert point out

that Century Surety pled in their complaint that coverage was available,

which is also a judicial admission, and cannot later be contradicted.

Robert/Essington Brief at 10.

        We begin by noting our well-settled standard of review for
        judgment on the pleadings.

              Entry of judgment on the pleadings is permitted
              under Pennsylvania Rule of Civil Procedure 1034,
              which provides that “after the pleadings are closed,

8
    On July 22, 2015, this Court sua sponte consolidated these three appeals.
                                        -8-
J-A08038-16


judgment on the pleadings on the basis of this admission. In that motion,

Century Surety acknowledged the following:

     The information provided to Century Surety prior to the filing of
     the Complaint indicated that the claim may have arisen from
     Essington’s “garage operations.” As such, in the declaratory
     judgment complaint, Century Surety did not seek a declaration
     that the policy did not provide any coverage at all for the
     underlying claims. However, when Essington [] admitted in their
     New Matter that the accident at issue did not arise from
     [Essington’s] “garage operations”, Century Surety filed a
     response accepting that admission and seeking a declaration of
     no coverage.

Motion for Judgment on the Pleadings, 4/16/2015, at n.2.

     On May 18, 2015, the trial court granted Century Surety’s motion for

judgment on the pleadings as to all defendants, including Davis who was not

involved in that motion. On May 21, 2015, Attorney John Livingood entered

his appearance on behalf of Davis and Truong.7

     Davis filed a motion for reconsideration of the May 18, 2015 order.

Davis asserted that the trial court erred in permitting alternate service for

Davis because Davis was a participating defendant, represented by counsel,

in the underlying action and counsel was never contacted by counsel for

Century Surety about the declaratory judgment action. Davis also asserted

that he should not be bound by the admissions made by Essington and

Robert; and therefore, the trial court should reconsider the motion for


7
  Initially, Attorney Reimenschneider entered his appearance in this case on
Truong’s behalf. On appeal, Truong is represented by Attorney Livingood
only. However, the record does not show that Attorney Riemenschneider
ever withdrew his appearance for Truong.
                                    -7-
J-A08038-16


6/5/2015, at 2. We conclude that such a narrow reading of this new matter

by the trial court was reversible error.

      In its complaint for declaratory judgment, Century Surety stated the

following:

      11. Upon information and belief, it is alleged that at the time of
      the accident, Davis Nguyen was an employee of Essington Auto
      and was driving a vehicle owned by Trong Truong, an Essington
      employee on business related to Essington Auto’s operations at
      the time of the accident.

      12.    The Policy provides coverage for anyone using, with
      Essington Auto’s permission, a covered “auto” which Essington
      Auto hires or borrows, and also provides coverage for employees
      while using a covered “auto” that Essington does not own, hire,
      or borrow when being used in Essington’s business. []

      13. However, the Policy contains an endorsement that limits
      coverage for an insured driver under the age of 21 to the basic
      financial responsibility limit required by the state in which the
      “accident” occurs. []

      17.     There is a real, substantial and justiciable issue in
      controversy between the parties hereto with respect to the policy
      limit of insurance coverage for the underlying actions under the
      policy of insurance issued by Century Surety to Essington Auto.

Complaint, 11/20/2014.

      Essington, Robert, and Truong responded to averments 11 and 17 by

admitting them. They denied averments 12 and 13 because “[t]he policy of

insurance is a written document which speaks for itself.” Answer, 3/23/2015,

at ¶¶ 12 and 13.

      The new matter provided the following:

      52.    To the extent that the endorsement in question is
      enforceable and not contrary to public policy, the endorsement is

                                     - 10 -
J-A08038-16


      inapplicable as the accident in question did not involve[] “garage
      operations” as defined in the policy of insurance. By way of
      further answer, “garage operations” is a defined term which
      means the ownership, maintenance or use of locations for
      garage business and that portion of the roads or other accesses
      that join these locations. Inasmuch as this accident did not
      involve a “garage operations,” as defined by [Century
      Surety’s] policy of insurance, it is inapplicable and
      unenforceable and defendants should be afforded liability
      coverage in the amount of $1,000,000.00 which is what
      the defendants bargained for and paid premiums
      consistent with this level of liability coverage.

Id. at 5 (emphasis added).

      The following summarizes the standard under which a trial court may

consider a judicial admission.

             For an averment to qualify as a judicial admission, it must
      be a clear and unequivocal admission of fact.              Judicial
      admissions are limited in scope to factual matters otherwise
      requiring evidentiary proof, and are exclusive of legal theories
      and conclusions of law. The fact must have been unequivocally
      admitted and not be merely one interpretation of the statement
      that is purported to be a judicial admission. Jones v.
      Constantino, [] 631 A.2d 1289, 1293–94 ([Pa. Super.] 1993)
      (finding no admission where “the evidence could be reasonably
      construed to admit of more than one meaning”). An admission
      is not conclusively binding when the statement is indeterminate,
      inconsistent, or ambiguous. Greater Valley Terminal Corp. v.
      Goodman, [] 176 A.2d 408, 410 ([Pa.] 1962); Dible v. Vagley,
      [] 612 A.2d 493, 499 ([Pa. Super.] 1992) (finding no admission
      in a statement in which “pronouns are burdened with ambiguous
      antecedents, and syntax is opaque” and that “to be an
      admission, a statement must at least be intelligible [and its]
      subject matter … readily determinable”). When there is
      uncertainty surrounding a conceded fact, it is the role of the
      judge or jury as fact finder to determine which facts have been
      adequately proved and which must be rejected.

John B. Conomos, Inc. v. Sun Co. (R&M), 831 A.2d 696, 713 (Pa. Super.

2003) (some citations omitted).

                                    - 11 -
J-A08038-16


      This Court applied the above principles in Cogley v. Duncan, 32 A.3d

1288 (Pa. Super. 2011). In that case, the issue before the trial court was

whether the complaint was filed before the statute of limitations had run.

Cogley admitted that he filed the complaint on June 3, 2009, after the

statute expired. However, the trial court concluded that “[b]ecause ‘file’ has

a legal meaning, [Cogley’s] ‘admissions’ that he ‘filed’ the complaint on June

3, 2009, are not binding admissions of fact.” Id. at 1293. “Only a court may

determine whether a party has filed a complaint by interpreting and applying

the relevant Pennsylvania rules of civil procedure, statutes, and other legal

authority.” Id.

      Similarly, a determination about whether the automobile was involved

in “garage operations” is a legal conclusion, as it requires the interpretation

of a contract. See Humberston v. Chevron U.S.A., Inc., 75 A.3d 504, 509

(Pa. Super. 2013) (“The interpretation of any contract is a question of

law.”). Accordingly it is not a fact that can be admitted or denied.

      Moreover, even if “garage operations” did not require a legal

conclusion, the paragraph referenced above in the Essington/Robert/Truong

answer and new matter is confusing and contradictory.       While the first part

of this paragraph, the part upon which both the trial court and Century

Surety rely, does say that the accident did not involve “garage operations,”

the second part of the paragraph states that if the accident did not involve

garage operations, the full policy limits should apply. When reading the new


                                     - 12 -
J-A08038-16


matter in conjunction with the answer as a whole, it becomes apparent the

statement about “garage operations” is not an unequivocal statement.

Accordingly, we hold the trial court erred by deeming it a judicial admission

and granting Century Surety’s motion for judgment on the pleadings on this

basis. Thus, we reverse the order as to all defendants.9

      We now turn to the issues presented on appeal by Davis related to the

denial of his motion for reconsideration in the nature of a motion to strike or

open the default judgment.    Davis argues, inter alia, that the trial court

erred in granting Century Surety’s motion for alternative service, and

because of that error, Davis was not served properly, did not receive notice

of the case, and the default judgment should be opened.

            [A] petition to open a judgment is an appeal to the
            equitable powers of the court. It is committed to the
            sound discretion of the hearing court and will not be
            disturbed absent a manifest abuse of that discretion.
            Ordinarily, if a petition to open a judgment is to be
            successful, it must meet the following test: (1) the
            petition to open must be promptly filed; (2) the
            failure to appear or file a timely answer must be
            excused; and (3) the party seeking to open the
            judgment must show a meritorious defense....

      [Mother’s Restaurant, Inc. v. Krystkiewicz, 861 A.2d 327,
      336 (Pa. Super. 2004) (en banc)] quoting Cintas Corp. v. Lee’s
      Cleaning Services, Inc., [] 700 A.2d 915, 918–919 ([Pa.]
      1997). “We need not, however, engage in the above analysis if

9
  Because the trial court granted the motion for judgment on the pleadings
against all parties on this basis, we need not consider the separate argument
raised by Davis that the order should be reversed as to him because he
should not have been bound by the purported admission of Essington,
Robert, and Truong.


                                    - 13 -
J-A08038-16


6/5/2015, at 2. We conclude that such a narrow reading of this new matter

by the trial court was reversible error.

      In its complaint for declaratory judgment, Century Surety stated the

following:

      11. Upon information and belief, it is alleged that at the time of
      the accident, Davis Nguyen was an employee of Essington Auto
      and was driving a vehicle owned by Trong Truong, an Essington
      employee on business related to Essington Auto’s operations at
      the time of the accident.

      12.    The Policy provides coverage for anyone using, with
      Essington Auto’s permission, a covered “auto” which Essington
      Auto hires or borrows, and also provides coverage for employees
      while using a covered “auto” that Essington does not own, hire,
      or borrow when being used in Essington’s business. []

      13. However, the Policy contains an endorsement that limits
      coverage for an insured driver under the age of 21 to the basic
      financial responsibility limit required by the state in which the
      “accident” occurs. []

      17.     There is a real, substantial and justiciable issue in
      controversy between the parties hereto with respect to the policy
      limit of insurance coverage for the underlying actions under the
      policy of insurance issued by Century Surety to Essington Auto.

Complaint, 11/20/2014.

      Essington, Robert, and Truong responded to averments 11 and 17 by

admitting them. They denied averments 12 and 13 because “[t]he policy of

insurance is a written document which speaks for itself.” Answer, 3/23/2015,

at ¶¶ 12 and 13.

      The new matter provided the following:

      52.    To the extent that the endorsement in question is
      enforceable and not contrary to public policy, the endorsement is

                                     - 10 -
J-A08038-16


      inapplicable as the accident in question did not involve[] “garage
      operations” as defined in the policy of insurance. By way of
      further answer, “garage operations” is a defined term which
      means the ownership, maintenance or use of locations for
      garage business and that portion of the roads or other accesses
      that join these locations. Inasmuch as this accident did not
      involve a “garage operations,” as defined by [Century
      Surety’s] policy of insurance, it is inapplicable and
      unenforceable and defendants should be afforded liability
      coverage in the amount of $1,000,000.00 which is what
      the defendants bargained for and paid premiums
      consistent with this level of liability coverage.

Id. at 5 (emphasis added).

      The following summarizes the standard under which a trial court may

consider a judicial admission.

             For an averment to qualify as a judicial admission, it must
      be a clear and unequivocal admission of fact.              Judicial
      admissions are limited in scope to factual matters otherwise
      requiring evidentiary proof, and are exclusive of legal theories
      and conclusions of law. The fact must have been unequivocally
      admitted and not be merely one interpretation of the statement
      that is purported to be a judicial admission. Jones v.
      Constantino, [] 631 A.2d 1289, 1293–94 ([Pa. Super.] 1993)
      (finding no admission where “the evidence could be reasonably
      construed to admit of more than one meaning”). An admission
      is not conclusively binding when the statement is indeterminate,
      inconsistent, or ambiguous. Greater Valley Terminal Corp. v.
      Goodman, [] 176 A.2d 408, 410 ([Pa.] 1962); Dible v. Vagley,
      [] 612 A.2d 493, 499 ([Pa. Super.] 1992) (finding no admission
      in a statement in which “pronouns are burdened with ambiguous
      antecedents, and syntax is opaque” and that “to be an
      admission, a statement must at least be intelligible [and its]
      subject matter … readily determinable”). When there is
      uncertainty surrounding a conceded fact, it is the role of the
      judge or jury as fact finder to determine which facts have been
      adequately proved and which must be rejected.

John B. Conomos, Inc. v. Sun Co. (R&M), 831 A.2d 696, 713 (Pa. Super.

2003) (some citations omitted).

                                    - 11 -
J-A08038-16


      This Court applied the above principles in Cogley v. Duncan, 32 A.3d

1288 (Pa. Super. 2011). In that case, the issue before the trial court was

whether the complaint was filed before the statute of limitations had run.

Cogley admitted that he filed the complaint on June 3, 2009, after the

statute expired. However, the trial court concluded that “[b]ecause ‘file’ has

a legal meaning, [Cogley’s] ‘admissions’ that he ‘filed’ the complaint on June

3, 2009, are not binding admissions of fact.” Id. at 1293. “Only a court may

determine whether a party has filed a complaint by interpreting and applying

the relevant Pennsylvania rules of civil procedure, statutes, and other legal

authority.” Id.

      Similarly, a determination about whether the automobile was involved

in “garage operations” is a legal conclusion, as it requires the interpretation

of a contract. See Humberston v. Chevron U.S.A., Inc., 75 A.3d 504, 509

(Pa. Super. 2013) (“The interpretation of any contract is a question of

law.”). Accordingly it is not a fact that can be admitted or denied.

      Moreover, even if “garage operations” did not require a legal

conclusion, the paragraph referenced above in the Essington/Robert/Truong

answer and new matter is confusing and contradictory.       While the first part

of this paragraph, the part upon which both the trial court and Century

Surety rely, does say that the accident did not involve “garage operations,”

the second part of the paragraph states that if the accident did not involve

garage operations, the full policy limits should apply. When reading the new


                                     - 12 -